Citation Nr: 1601345	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for residuals of a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel











INTRODUCTION

The Veteran served on active duty from February 1994 to December 1998, and from September 1999 to February 2010.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was represented by a private attorney in this matter.  See 38 C.F.R.        § 14.631(e)(1), (f)(1) (2015).  However, in October 2014, the Veteran's representative notified VA that the Veteran was withdrawing his appeal, and that it was also withdrawing its power of attorney on behalf of the Veteran.  

The Veteran was notified that his appeal was certified to the Board in June 2014.  A representative may not withdraw his or her representation of a veteran more than 90 days after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).  Although the October 2014 letter did not specifically set forth good cause for the withdrawal of representation, in light of the withdrawal of the appeal, the Board finds that good cause has been shown.  Id.  


FINDING OF FACT

In October 2014, the Veteran notified the Board in writing that he wished to withdraw his appeal for a higher initial disability rating for residuals of TBI.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2014 letter, the Veteran withdrew his appeal for a higher initial disability rating for residuals of TBI.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


